Citation Nr: 0939531	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2007, 
and issued in August 2007 by the VA RO in Boston, 
Massachusetts, which, inter alia, denied entitlement to TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to TDIU on the basis that his 
service-connected posttraumatic stress disorder (PTSD), 
tinnitus, and bilateral hearing loss, in combination, cause 
an inability to maintain or retain employment.  Board review 
of the claims file reveals that further development on this 
matter is warranted.  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2009).  A TDIU rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  

The disabilities for which the Veteran currently has been 
rated are: PTSD (rated as 50 percent disabling), tinnitus 
(rating as 10 percent disabling), and bilateral hearing loss 
(rated as noncompensable); for a combined disability rating 
of 60 percent.  

Initially, the Board observes that the percentages standards 
of 4.16(a) have not been met as the combined disability 
rating is 60 percent.  See 38 C.F.R. § 4.16(a).  However, 
given the provisions of 38 C.F.R. § 4.16(b), cited to above, 
consideration of whether the Veteran is, in fact, 
unemployable, is still necessary in this case.  
Unfortunately, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide the 
claim for a TDIU.  

The record reflects that the Veteran was employed full-time 
as a printer until 1986 when he retired.  Notably, from 1986 
to 2005, the Veteran has held a variety of jobs, to include 
most recently serving as a greeter at Walmart.  Although the 
record includes VA examination reports, dated in June 2006, 
in which the impact that the Veteran's PTSD, tinnitus, and 
hearing loss has upon his activities of daily living was 
addressed, there was no discussion of the impact his PTSD, 
tinnitus, and hearing loss has on his employability.  
Specifically, the VA audiologist noted that opinions 
regarding employability were not within the audiologist's 
scope of practice, and the VA psychiatrist simply noted the 
Veteran's employment history and symptomatology, without 
further addressing the affect PTSD has on the Veteran's 
employability.  

The Board acknowledges the Veteran's representative's 
contention that the June 2006 VA examination reports 
addressing the nature and severity of his service-connected 
disabilities are insufficient for the purposes of determining 
the impact his service-connected disabilities have on his 
employability, and agrees that these opinions, alone, are 
insufficient to serve as grounds for substantiating or 
denying the Veteran's claim.  

Moreover, in TDIU claims, the United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
requires that VA obtain an examination, which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2009); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2009).  As noted above, a review of the claims file 
does not show that such an opinion has been obtained with 
respect to the Veteran's TDIU claim.  Accordingly, VA 
examination is warranted in order to obtain an opinion 
concerning the Veteran's employability.  The Board reminds 
the Veteran that the duty to assist is not a one-way street, 
and that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2009); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He 
is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may 
result in an adverse decision.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim).  

Finally, a statement from the Veteran's representative, 
received in May 2009, indicates that the Veteran may be in 
receipt of Social Security Administration (SSA) benefits.  
The duty to assist includes requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO or the AMC should contact the 
Veteran and his representative and request 
that he provide sufficient information, 
and if necessary, authorization, to enable 
the RO or the AMC to obtain any additional 
evidence pertinent to the claim for TDIU.  
After securing the necessary 
authorizations for release of this 
information, the RO or the AMC should seek 
to obtain copies of all records referred 
to by the Veteran not already on file.  

2.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  

3.  The RO or the AMC should schedule the 
Veteran for the appropriate VA 
examination(s) to address the issue of 
TDIU.  The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in detail.  
The examiner(s) should provide an opinion 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (50 percent 
probability or more) that the his PTSD, 
tinnitus, and hearing loss, either 
separately or in combination, would render 
him unable to secure or follow a 
substantially gainful occupation 
consistent with his education and 
occupational experience.  The examiner(s) 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO or the AMC should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

4.  Finally, the RO or the AMC should 
readjudicate the Veteran's claim for TDIU.  
The RO or the AMC should document its 
consideration of whether the Veteran's 
claims file should be forwarded to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of TDIU on an 
extraschedular basis.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



